          Case 1:20-mj-00925-LTW Document 35 Filed 11/05/20 Page 1 of 1

                                                                                                        LL_I~’   11’
                                                                                                                       ~‘~K’SLn.
                                                                                                               U.SAD.C. Atlanta
                                                                                                                          -

                                       Umted States District Court
                                           NORTHERN DISTRICT OF GEORGIA                                 ~ NOV 052020

  UNifED STATES OF AMERICA                                              WARRANT FOR ARR~                               -(‘~puty Clerk
  v.                                                                    AGENT TO ARREST ~

  ELLIE MELVIN BRETT                                                    Case Number: 1:20-MJ-0925

                                                                       —UNDEIZ CLAL


TO:      The United States Marshal
         and any Authorized United States Officer


YOU ARE HEREBY COMMANDED to arrest ELLIE MELVIN BRETT

and bring him or her forthwith to the nearest magistrate judge to answer a COMPLAINT charging him
with: On or about October 2, 2020, in Fulton County, in the Northern District of Georgia, defendant did,
aided and abetted by others, maliciously damage, by means of fire, vehicles, that is, five postal trucks
located at 848 Oglethorpe Avenue SW, Atlanta, GA 30310, in whole and in part owned, possessed by, and
leased to the United States and a department and agency of the United States, the United States Postal
Service,

in violation of 18, United States Code, Section(s) 844(1) and 2.


 LINDA T. WALKER                                                 United States Magistrate Judge
 Name of Issuing Officer                                         Title of Issuing Officer




é%jf4- J. W~t4~.
 Signature of Issuing Officer
                                                                 October 274020
                                                                 Date and Location


Bail Fixed at $                                             by
                                                                       Name of Judicial Officer



                                                     RETURN

This warrant was received and executed with the arrest of the above-named defendant at:



Date Received:       /c~        7-   c~&                            ~ f~y(~r3                       ~4f~c4—
                                                                    NameandTit)eo                 tin     er
Date of Arrest                                                                                          c2~
                                                                       Si            Arre$g&fi~9JI~
